UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6765



JACK RAY VIGUE,

                                              Plaintiff - Appellant,

          versus

JOHN B. TAYLOR; H. PONTON, Assistant Warden,
Operations; MICHAEL A. SHUPE; ANITA KELLY;
CORPORAL ZUMBRO; MR. CLARK; LARRY D. HUFFMAN;
E. C. MORRIS; JAMES E. BRIGGS,

                                             Defendants - Appellees,
          and


BOBBY W. SOLES; MAJOR JONES; CAPTAIN BARKS-
DALE; LIEUTENANT COTRELL; MR. BROWN; LIEU-
TENANT ROBERT WILSON; SERGEANT SMITH,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-84-R)

Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Jack Ray Vigue, Appellant Pro Se. Susan Campbell Alexander, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. With respect to Appellant's claims of denial of ac-

cess to the courts, we note that Appellant failed to show prejudice

to his litigation sufficient to survive summary judgment. Strickler

v. Waters, 989 F.2d 1375, 1383, (4th Cir.), cert. denied, 510 U.S.
949 (1993); White v. White, 886 F.2d 721 (4th Cir. 1989). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                 2